Citation Nr: 1028517	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins.

2.  Entitlement to service connection for end-stage renal 
disease.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a right leg disorder 
other than varicose veins.

5.  Entitlement to service connection for a left leg disorder 
other than varicose veins.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a disorder due to December 14, 
2005, VA medical treatment, to include a respiratory disorder, 
hemolytic anemia, residuals of blood transfusions, a pelvic 
hematoma, a bilateral foot disorder, and a psychiatric disorder 
other than post-traumatic stress disorder (PTSD), claimed as 
depression and a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to January 
1985. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran perfected an appeal of a denial of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for PTSD.  
In October 2009, the RO granted that claim.  As for other 
disorders claimed pursuant to 38 U.S.C.A. § 1151, an October 2006 
notice of disagreement, an April 2008 statement, and a June 2010 
informal hearing presentation reflect that the Veteran is 
claiming the following disorders: a respiratory disorder, 
hemolytic anemia, residuals of blood transfusions, a pelvic 
hematoma, a bilateral foot disorder, and a psychiatric disorder 
other than PTSD claimed as depression and a sleep disorder.

In a February 2005 rating decision, the RO denied entitlement to 
service connection for end-stage renal disease, hepatitis C, a 
right leg disorder, a left leg disorder, and a low back disorder.  
The Veteran filed a timely notice of disagreement with these 
denials.  In March 2005, her representative indicated that the 
bilateral leg disorder included varicosities.  In January 2006, 
the RO issued a statement of the case on the issues, but in the 
notification letter the RO informed her that she did not have to 
file a substantive appeal until the decision review officer makes 
a final decision on these issues.  The RO did not readjudicate 
these claims and no VA Form 9 was ever submitted.  In any event, 
the lack of a timely filed substantive appeal does not deprive 
Board of jurisdiction over appeal initiated by a timely notice of 
disagreement.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993).  Accordingly, the Board 
may proceed with appellate review on these issues.

In light of the above and in light of the decision below, the 
issues are stated on the title page.

The appellant was scheduled for a Board hearing in Washington, DC 
to be held in June 2010.  In May 2010, the Veteran withdrew her 
request for a Board hearing.

All the issues except entitlement to service connection for 
bilateral varicose veins are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the Veteran currently 
has bilateral varicose veins and that she had bilateral varicose 
veins in service.


CONCLUSION OF LAW

Bilateral varicose veins were incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the fully favorable decision below, 
a detailed explanation of how VA complied with the Act is 
unnecessary.
	
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that injury.  
In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a veteran's 
claim. See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran had 
a chronic condition in service and still has that condition.  

The Veteran's service treatment records show that she had 
bilateral varicose veins during active duty.  See, e.g., July 
1982 and December 1983 service treatment records.  March 2000 
records from Dr. Gayle also reflect a diagnosis of bilateral 
varicose veins.  That report also noted a history of intermittent 
leg pains "for years."  As the Veteran is competent to report 
such a history, and is deemed credible, this evidence 
demonstrates continuity of varicose veins symptomatology since 
active service.  An award of service connection is therefore in 
order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Entitlement to service connection for bilateral varicose veins is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.


REMAND

Regarding the remaining issues on appeal, additional development 
is required before the Board may undertake appellate review.  
Specifically, a review of the record reflects that the appellant 
is receiving Social Security disability benefits.  The records 
from the Social Security Administration (SSA) must be obtained.

Additionally, a July 2009 memorandum from the VA Regional Counsel 
shows that the Veteran received payment under the Federal Tort 
Claims Act (FTCA), based upon the same events which led to her 
claim under 38 U.S.C. § 1151.  These records must also be 
obtained.

Moreover, a complete set of VA treatment records since January 
2006 from the Hampton VA Medical Center have not been obtained.  
A copy of the Veteran's consent form regarding the dialysis on 
December 14, 2005, must be obtained.

In an April 2008 statement, the Veteran reported that according 
to her doctor, she would not have suffered "this trauma" if she 
were taken off the dialysis machine when it first alarmed.  
Further development with regard to her doctor's assertion is 
necessary.

Furthermore, VA examinations are necessary to determine whether 
the appellant has a current disability resulting from the 
December 14, 2005, VA dialysis and if so, whether such current 
disability was directly caused by (1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the dialysis; or (2) an 
event not reasonably foreseeable in furnishing the dialysis.  

It is further noted that the claimant's service treatment records 
show treatment for a low back muscle strain in May and June 1983.  
A January 2005 private magnetic resonating imaging (MRI) scan of 
the lumbar spine demonstrated a low back disorder.  Therefore, a 
VA examination is necessary to determine the etiology of the 
current low back disorder.  

The Board also observes that the Veteran authorized the release 
of records from Baltimore County General Hospital in 
Randallstown, Maryland, which is now Northwest Hospital, for an 
ovary removal around 1986.  The RO did not attempt to obtain 
these records.  Given that the appellant reported that she 
underwent a blood transfusion during that hospitalization, these 
records are relevant for the hepatitis C claim and should be 
obtained.  Also, the Veteran was initially treated for hepatitis 
C by Dr. Sperling of Gastroenterology Associates, and by Dr. 
Relton in Hampton, Virginia.  An attempt must be made to obtain 
these records.

In an April 2004 claim, the Veteran asserted that her hepatitis C 
is due to numerous dental visits in service and shots in service.  
A VA examination is necessary to determine the etiology of 
hepatitis C.

In a November 2001 VA treatment record, the Veteran reported a 
diagnosis of renal failure being made in May 1999.  All treatment 
records regarding renal failure should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA in order to obtain, if 
available, any records pertaining to the 
Veteran.  Any such records so obtained should 
be associated with the appellant's VA claims 
folder.  Any negative search should be noted 
in the record and communicated to the 
Veteran.   Moreover, if the records cannot be 
obtained, additional attempts should be made 
until it appears that further requests would 
be futile.  In that event, a formal finding 
should be issued indicating that the records 
are unobtainable.
 
2.  Contact VA Regional Counsel, or other 
appropriate official, in order to obtain any 
available records pertaining to the Veteran's 
claim under the Federal Tort Claims Act 
regarding VA dialysis in December 2005.  Any 
such records so obtained should be associated 
with the appellant's VA claims folder.  Any 
negative search should be noted in the record 
and communicated to the Veteran.   

3.  Obtain all VA treatment records since 
January 2006 from the Hampton VA Medical 
Center, as well as the consent form regarding 
the dialysis on December 14, 2005, at that 
facility.  All such records should be 
associated with the Veteran's claims file.

4.  Ask the Veteran to identify the doctor 
who related any current disorder to the VA 
dialysis on December 14, 2005, and inform her 
that she may submit a statement from that 
doctor.  If the doctor is a current VA 
doctor, contact that doctor and ask him or 
her whether it is at least as likely as not 
that any current disorder is related to the 
VA dialysis on December 14, 2005, and if 
there is a relationship, to submit a 
statement reflecting that opinion.

5.  Request the Veteran to identify all 
treatment for her renal failure since April 
1999.  Obtain any identified records, after 
securing the appropriate release forms, as 
necessary.  Any negative search should be 
noted in the record and communicated to the 
Veteran.   

6.  Obtain the records from the Northwest 
Hospital (formerly Baltimore County General 
Hospital) in Randallstown, Maryland, 
regarding an ovary removal around 1986, all 
records from Dr. Sperling of Gastroenterology 
Associates, and all records from Dr. Relton 
of Hampton, Virginia, after securing any 
necessary authorization.  All such records 
should be associated with the Veteran's 
claims file.  Any negative search should be 
noted in the record and communicated to the 
Veteran.   

7.  Thereafter, the Veteran must be afforded 
a VA examination to determine the nature and 
extent of any physical, non-orthopedic/non-
neurological disability resulting from the 
December 2005 VA dialysis.  The claims folder 
is to be made available to the examiner to 
review.  The examiner should determine 
whether the appellant has a current 
respiratory disorder, hemolytic anemia or 
residuals thereof, current residuals of blood 
transfusions, and/or a pelvic hematoma or 
residuals thereof.  If the claimant has any 
such current disorders or residuals thereof, 
the examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any such current disorders 
or residuals thereof were directly caused by 
(1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the 
VA dialysis on December 14, 2005; or (2) an 
event not reasonably foreseeable in 
furnishing the VA dialysis on December 14, 
2005.  

In determining whether an event was 
reasonably foreseeable, the examiner is 
advised that the consequence need not be 
completely unforeseeable or unimaginable but 
must be one that a reasonable health care 
provider would not have considered to be an 
ordinary risk of the treatment provided.  The 
examiner should consider whether the risk of 
that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  A 
complete rationale for any opinions expressed 
must be provided.

8.  The Veteran must be afforded a VA 
examination to determine the nature and 
extent of any mental disorder other than PTSD 
resulting from the December 2005 VA 
dialysis.  The claims folder is to be made 
available to the examiner to review.  The 
examiner should determine whether the 
appellant has a current psychiatric disorder 
that manifests distinct and separate symptoms 
from those produced by PTSD.  If the claimant 
has such a current psychiatric disorder, the 
examiner must opine whether it is at least as 
likely as not, i.e., is there a 50/50 chance, 
that any such current psychiatric disorder 
was directly caused by (1) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the VA dialysis on 
December 14, 2005; or (2) an event not 
reasonably foreseeable in furnishing the VA 
dialysis on December 14, 2005.  

In determining whether an event was 
reasonably foreseeable, the examiner is 
advised that the consequence need not be 
completely unforeseeable or unimaginable but 
must be one that a reasonable health care 
provider would not have considered to be an 
ordinary risk of the treatment provided.  The 
examiner should consider whether the risk of 
that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  A 
complete rationale for any opinions expressed 
must be provided.

9.  The Veteran must be afforded a VA 
examination to determine the nature and 
extent of her low back disorder and the 
nature and extent of any chronic leg disorder 
other than varicose veins.  The claims folder 
is to be made available to the examiner to 
review.  

For the current low back disorder and any 
chronic leg disorder other than bilateral 
varicose veins, the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
disorder is related to active service, to 
include the treatment of low back 
symptomatology in service.  

The examiner should determine whether the 
appellant has a current foot disorder 
manifested by neurological symptomatology.  
If the claimant has any such current 
disorder, the examiner must opine whether it 
is at least as likely as not, i.e., is there 
a 50/50 chance, that any such current 
disorder was directly caused by (1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the 
VA dialysis on December 14, 2005; or (2) an 
event not reasonably foreseeable in 
furnishing the VA dialysis on December 14, 
2005.  

In determining whether an event was 
reasonably foreseeable, the examiner is 
advised that the consequence need not be 
completely unforeseeable or unimaginable but 
must be one that a reasonable health care 
provider would not have considered to be an 
ordinary risk of the treatment provided.  The 
examiner should consider whether the risk of 
that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  A 
complete rationale for any opinions expressed 
must be provided.

10.  The Veteran must be afforded a VA 
examination to determine the nature and 
extent of her hepatitis C.  The claims folder 
is to be made available to the examiner to 
review.  The examiner must opine whether it 
is at least as likely as not, i.e., is there 
a 50/50 chance, that the disorder is related 
to active service, to include the dental 
treatment and shots in service.  A complete 
rationale for any opinions expressed must be 
provided.

11.  After the development requested is 
completed, review the examination reports to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If any report 
is deficient in any manner, implement 
corrective procedures.
 
12.  Thereafter, readjudicate the claims.  If 
any benefit is not granted, the Veteran and 
her representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


